¶ 1 I concur in Judge Young's majority opinion as I cannot conclude that the trial court "abused its discretion" in precluding Dr. Markowitz's testimony. I share, however, Judge Walsh's concerns about the timing of the defense challenge to the physician's expertise. In the interest of justice, courts should provide by local rule that such challenges must initially be made pre-trial after discovery is completed. An adverse ruling would thus permit the plaintiff to dismiss his case under Civ.R. 41 or seek a continuance to obtain another expert.